Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to the communication(s) filed on 01/18/2022.  Claims 1, 2, and 4-20 are pending.  Claims 1 and 11 are independent.  Claims 10 and 17 are withdrawn.  Claim 3 is canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 4, and 6-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Freudenthal (US Pub. No.: 2003/0171774).
Regarding claims 1, 2, 4, and 6-9, Freudenthal discloses a medical device (1 with a membrane enveloping/completely covering the device frame, Figs. 1, 5-8 and Paras. [0067] and [0069], also see Figs. 9c and15b) for sealing a tissue opening having an elongated configuration (an elongated configuration of the medical device) and a deployed configuration (deployed configuration such as shown in Fig. 8 or 15a) and including a longitudinal axis (such as the longitudinal axis 9, Fig. 2) , the medical device comprising: a non-woven wire frame (the wire frame of 1, Figs. 8 and 7)  that includes a plurality of wires (2, Figs. 8 and 7) each having a reniform shape (Fig. 8, each wire stripe forms a reniform shape when the device is in the deployed configuration) when the device is in the deployed configuration; each of the plurality of wires extending from a proximal end of the wire frame to a distal end of the wire frame forming a proximal eyelet (see Figure below) at the proximal end of the wire frame formed by proximal end portions of plurality of wires converging about a circumference of the proximal eyelet (see Figure below), a distal eyelet (see Figure below) at the distal end of the wire frame formed by distal end portions of the plurality of wires converging about a circumference of the distal eyelet (see Figure below); and a sealing member (membrane/membranes enveloping the implant Paras. [0067] and [0069]) attached to the wire frame (the sealing membrane/membranes is/are attached to the strips/wires 2 by sewing as well as by welding of the membrane(s) material through the holes 3, Para. [0069].  Therefore, the folding of the membrane follows the path of the strips/wires having the holes), the wire frame and the sealing member forming: a proximal disk occluding member (the combination of 6 with the membrane at 6 forming the proximal disk occluding member, Fig. 7 and Para. [0067]) adjacent the proximal eyelet, the proximal disk occluding member comprising a plurality of petals in the deployed configuration (Fig. 8 and also see Fig. 15a), each of the petals comprising a first portion of one wire of the plurality of wires and a first portion of the sealing member (Fig. 8 and also see Fig. 15a), wherein adjacent petals of the proximal disk overlap one another to create overlapping zones of the sealing member when viewed in a direction along the longitudinal axis in the deployed configuration (Because the membrane(s) envelops/envelope the wire frame and is/are also attached to the strips/wires 2 of the wire frames by sewing as well as by welding of the membrane material through the holes 3, the folding of the membrane follows the path of the strips/wires having the holes.  Therefore, adjacent petals of the proximal disk overlap one another to create overlapping zones of the sealing member when viewed in a direction along the longitudinal axis in the deployed configuration as shown in Fig. 8, 9a, 9b, or 15a); a distal disk occluding member (the combination of 7 with the membrane at 7 forming the proximal disk occluding member, Fig. 7 and Paras. [0067] and [0069]) adjacent the distal eyelet, the distal disk occluding member comprising a plurality of petals (Fig. 8 and also see Fig. 15a) in the deployed configuration, each of the petals comprising a second portion of one wire of the plurality of wires and a second portion of the sealing member (Paras. [0067] and [0069] and Fig. 8 and also see Fig. 15a), wherein adjacent petals of the distal disk overlap one another with one another to create overlapping zones of the sealing member when viewed in a direction along the longitudinal axis in the deployed configuration (Because the membrane/membranes envelops/envelope the wire frame and is/are also attached to the strips/wires 2 of the wire frames by sewing as well as by welding of the membrane material through the holes 3, the folding of the membrane follows the path of the strips/wires having the holes.  Therefore, adjacent petals of the distal disk overlap one another to create overlapping zones of the sealing member when viewed in a direction along the longitudinal axis in the deployed configuration in which the strips/wires in the distal disk overlaps each other as shown in Fig. 8, 9a, 9b, or 15a); and a waist portion (5, Fig. 7) disposed between the proximal disk occluding member and the distal disk occluding member, the waist portion formed by the reniform shape of each of the plurality of wires in the deployed configuration and having a diameter greater than a diameter of at least one of the proximal eyelet and the distal eyelet in the elongated configuration (Figs. 8 and 7); wherein each of the plurality of wires include a curved segment (the curved segment of the wires at 5, Figs. 7 and 8) and a portion of the curved segment defines an inner peripheral edge of the device (Figs. 7 and 8), and wherein the inner peripheral edge is adapted to, at least in part, center itself within the tissue opening (Fig. 7); wherein the plurality of wires twist to form the plurality of petals of the proximal disk and the plurality of petals of the distal disk in transitioning between the elongated configuration and the deployed configuration (Figs. 1, 7 and 8), and each of the plurality of wires includes, in the waist portion, a curved segment (Figs 7 and 8); a lock loop component (15, Figs. 7 and 11a) attached to the wire frame; wherein the sealing member is attached to an exterior of the wire frame (Para. [0067]), and the wire frame comprises an hourglass shape in the elongated configuration (similar to what is shown in Fig. 14b or 1); wherein the sealing member is attached to an interior of the wire frame (the sealing member can be attached to the an interior of the wire frame such as shown in Fig. 1), and adjacent wires of the plurality of wires are non-overlapping within an area forming the proximal disk occluding member in the elongated configuration, and adjacent wires of the plurality of wires are non-overlapping within an area forming the distal disk occluding member in the elongated configuration (adjacent wires of the plurality of wires are non-overlapping within an area forming the proximal disk occluding member in the elongated configuration, and adjacent wires of the plurality of wires are non-overlapping within an area forming the distal disk occluding member in the elongated configuration, see at least Figs. 1-5 and 8); wherein the wire frame comprises no more than six wires that each extends from the proximal end of the wire frame to the distal end of the wire frame (Fig. 8).

    PNG
    media_image1.png
    446
    631
    media_image1.png
    Greyscale

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freudenthal (US Pub. No.: 2003/0171774) as applied to claim 1 above, and further in view of Shaw’182 et al. (US Pat. No.: 6,080,182).
Regarding claim 5, Freudenthal discloses all the limitations of claim 1 as taught above.  Freudenthal further discloses a delivery configuration wherein the device has an extended length (at least Figs. 1-5), and the deployed configuration wherein the device has a radius (Fig. 8) but does not disclose the ratio of the delivery configuration length to the deployed configuration radius is about 2.5.  Shaw’182 teaches the ratio of the delivery configuration length to the deployed configuration radius can be varied depending on the thickness of the defect and the size of the defect opening (Shaw’182, Col. 17 line 50-Col. 18, line 34 and Figs. 37A and 38A).  At the time of the invention, it would have been obvious to one ordinary skill in the art to modify the device of Freudenthal in view of Shaw’182 to vary the ratio of the delivery configuration length to the deployed configuration radius in order to accommodate a specific size defect being repaired and to modified the ratio of the delivery configuration length to the deployed configuration radius to be about 2.5 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  see MPEP 2144.05.
Claims 11-16 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freudenthal (US Pub. No.: 2003/0171774) in view of Shaw et al.’329 (US Pat. No.: 6,171,329).
Regarding claims 11-16 and 18-20, Freudenthal discloses a medical device (1 with a membrane enveloping/completely covering the device frame, Figs. 1, 5-8 and Paras. [0067] and [0069], also see Figs. 9c and15b) for sealing a tissue opening having an elongated configuration (an elongated configuration of the medical device) and a deployed configuration (deployed configuration such as shown in Fig. 8 or 15a) and including a longitudinal axis (such as the longitudinal axis 9, Fig. 2) , the medical device comprising: a non-woven wire frame (the wire frame of 1, Figs. 8 and 7)  that includes a plurality of wires (2, Figs. 8 and 7) each having a reniform shape (Fig. 8, each wire stripe forms a reniform shape when the device is in the deployed configuration) when the device is in the deployed configuration; each of the plurality of wires extending from a proximal end of the wire frame to a distal end of the wire frame forming a proximal eyelet (see Figure below) at the proximal end of the wire frame formed by proximal end portions of plurality of wires converging about a circumference of the proximal eyelet (see Figure below), a distal eyelet (see Figure below) at the distal end of the wire frame formed by distal end portions of the plurality of wires converging about a circumference of the distal eyelet (see Figure below); and a sealing member (membrane/membranes enveloping the implant Paras. [0067] and [0069]) attached to the wire frame (the sealing membrane/membranes is/are attached to the strips/wires 2 by sewing as well as by welding of the membrane(s) material through the holes 3, Para. [0069]. Therefore, the folding of the membrane follows the path of the strips/wires having the holes), the wire frame and the sealing member forming: a proximal disk occluding member (the combination of 6 with the membrane at 6 forming the proximal disk occluding member, Fig. 7 and Para. [0067]) adjacent the proximal eyelet, the proximal disk occluding member comprising a plurality of petals in the deployed configuration (Fig. 8 and also see Fig. 15a), each of the petals comprising a first portion of one wire of the plurality of wires and a first portion of the sealing member (Fig. 8 and also see Fig. 15a), wherein adjacent petals of the proximal disk overlap one another to create overlapping zones of the sealing member when viewed in a direction along the longitudinal axis in the deployed configuration (Because the membrane(s) envelops/envelope the wire frame and is/are also attached to the strips/wires 2 of the wire frames by sewing as well as by welding of the membrane material through the holes 3, the folding of the membrane follows the path of the strips/wires having the holes.  Therefore, adjacent petals of the proximal disk overlap one another to create overlapping zones of the sealing member when viewed in a direction along the longitudinal axis in the deployed configuration as shown in Fig. 8, 9a, 9b, or 15a); a distal disk occluding member (the combination of 7 with the membrane at 7 forming the proximal disk occluding member, Fig. 7 and Paras. [0067] and [0069]) adjacent the distal eyelet, the distal disk occluding member comprising a plurality of petals (Fig. 8 and also see Fig. 15a) in the deployed configuration, each of the petals comprising a second portion of one wire of the plurality of wires and a second portion of the sealing member (Paras. [0067] and [0069] and Fig. 8 and also see Fig. 15a), wherein adjacent petals of the distal disk overlap one another with one another to create overlapping zones of the sealing member when viewed in a direction along the longitudinal axis in the deployed configuration (Because the membrane/membranes envelops/envelope the wire frame and is/are also attached to the strips/wires 2 of the wire frames by sewing as well as by welding of the membrane material through the holes 3, the folding of the membrane follows the path of the strips/wires having the holes.  Therefore, adjacent petals of the distal disk overlap one another to create overlapping zones of the sealing member when viewed in a direction along the longitudinal axis in the deployed configuration in which the strips/wires in the distal disk overlaps each other as shown in Fig. 8, 9a, 9b, or 15a); and a waist portion (5, Fig. 7) disposed between the proximal disk occluding member and the distal disk occluding member, the waist portion formed by the reniform shape of each of the plurality of wires in the deployed configuration and having a diameter greater than a diameter of at least one of the proximal eyelet and the distal eyelet in the elongated configuration (Figs. 8 and 7); wherein each of the plurality of wires include a curved segment (the curved segment of the wires at 5, Figs. 7 and 8) and a portion of the curved segment defines an inner peripheral edge of the device (Figs. 7 and 8), and wherein the inner peripheral edge is adapted to, at least in part, center itself within the tissue opening (Fig. 7); wherein the plurality of wires twist to form the plurality of petals of the proximal disk and the plurality of petals of the distal disk in transitioning between the elongated configuration and the deployed configuration (Figs. 1, 7 and 8), and each of the plurality of wires includes, in the waist portion, a curved segment (Figs 7 and 8); wherein the plurality of wires that each extends from the proximal end of the wire frame to the distal end of the wire frame consists of six wires (Fig. 8); wherein the sealing member is attached to an exterior of the wire frame (Para. [0067]), and adjacent wires of the plurality of wires are non-overlapping within an area forming the proximal disk occluding member in the elongated configuration, and adjacent wires of the plurality of wires are non-overlapping within an area forming the distal disk occluding member in the elongated configuration (adjacent wires of the plurality of wires are non-overlapping within an area forming the proximal disk occluding member in the elongated configuration, and adjacent wires of the plurality of wires are non-overlapping within an area forming the distal disk occluding member in the elongated configuration, see at least Figs. 1-5 and 8); wherein the sealing member is attached to an interior of the wire frame (the sealing member can be attached to the an interior of the wire frame such as shown in Fig. 1), and the wire frame comprises an hourglass shape in the elongated configuration (similar to what is shown in Fig. 14b or 1); wherein the sealing member completely encapsulates the wire frame (Para. [0067]); wherein the sealing member partially encapsulates the wire frame (Para. [0067]).  However, Freudenthal does not disclose that the proximal end portions of the plurality of wires are wound together from different locations about the circumference of the proximal eyelet to form a wound eyelet, and the distal end portions of the plurality of wires are wound together from different locations about the circumference of the distal eyelet to form a wound eyelet.
Shaw’329 teaches, in the same field of endeavor (sealing device), a sealing device having proximal end portions of the plurality of wires wound together about the circumference of the proximal eyelet to form a wound eyelet (44, Fig. 6B and Col. 6, lines 6-8, the proximal eyelet formed by multiple wires wound together), and a distal end portions of the plurality of wires wound together about the circumference of the distal eyelet to form wound eyelet (48, Fig. 6B and Col. 6, lines 6-8).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the sealing device of Freudenthal to include proximal end portions of the plurality of wires are wound together from different locations about the circumference of the proximal eyelet to form a wound eyelet, and the distal end portions of the plurality of wires are wound together from different locations about the circumference of the distal eyelet to form a wound eyelet as taught by Shaw’329 in order to obtain the advantage of having a more fully flexible device to facilitate the deployment of the device through the tortuous body vessel path.

    PNG
    media_image1.png
    446
    631
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments on the art rejection(s) filed 01/18/2022 have been fully considered but they are not persuasive.   In response to the argument(s) on pages 7-10 of the remarks, Freudenthal discloses a proximal eyelet (see Figure below) at the proximal end of the wire frame formed by proximal end portions of plurality of wires converging about a circumference of the proximal eyelet (see Figure below), a distal eyelet (see Figure below) at the distal end of the wire frame formed by distal end portions of the plurality of wires converging about a circumference of the distal eyelet (see Figure below) because the proximal eyelet of Freudenthal’s medical device is formed by proximal end portions of the plurality of wire converging about a circumference of the proximal eyelet and the uncut portion at the proximal end, and the distal eyelet of Freudenthal’s medical device is formed by distal end portions of the plurality of wire converging about a circumference of the proximal eyelet and the uncut portion at the distal end.

    PNG
    media_image1.png
    446
    631
    media_image1.png
    Greyscale

	The rejection(s) made under 35 U.S.C. 112(a) have been withdrawn in light of applicant’s argument(s) on page 7 of the remarks.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771